Name: 80/1299/EEC: Commission Decision of 23 December 1980 amending Decision 79/277/EEC as regards animal health conditions governing the import of masseter muscles from Argentina, Brazil, Uruguay and Paraguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D129980/1299/EEC: Commission Decision of 23 December 1980 amending Decision 79/277/EEC as regards animal health conditions governing the import of masseter muscles from Argentina, Brazil, Uruguay and Paraguay Official Journal L 377 , 31/12/1980 P. 0050++++COMMISSION DECISION OF 23 DECEMBER 1980 AMENDING DECISION 79/277/EEC AS REGARDS ANIMAL HEALTH CONDITIONS GOVERNING THE IMPORT OF MASSETER MUSCLES FROM ARGENTINA , BRAZIL , URUGUAY AND PARAGUAY ( 80/1299/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ) , AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS ANIMAL HEALTH CONDITIONS CONCERNING IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL AND URUGUAY WERE LAID DOWN BY COMMISSION DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC ( 3 ) RESPECTIVELY , AS AMENDED BY DECISION 79/18/EEC ( 4 ) , AND FROM PARAGUAY BY COMMISSION DECISION 79/238/EEC ( 5 ) ; WHEREAS DIFFICULTIES EXIST IN THE APPLICATION OF ARTICLE 20 ( K ) OF DIRECTIVE 72/462/EEC WHICH HAVE STILL TO BE RESOLVED ; WHEREAS , IN ORDER NOT TO DISRUPT EXISTING TRADE PATTERNS , MEMBER STATES SHOULD BE ALLOWED , ON A TEMPORARY BASIS , TO CONTINUE TO AUTHORIZE IMPORTS OF WHOLE MASSETER MUSCLES OF BOVINE ANIMALS ; WHEREAS COMMISSION DECISIONS 79/277/EEC ( 6 ) AND 79/654/EEC ( 7 ) AND COUNCIL DECISION 80/377/EEC ( 8 ) PROVIDE FOR SUCH TEMPORARY AUTHORIZATIONS ; WHEREAS A FURTHER PERIOD IS NECESSARY TO RESOLVE THE DIFFICULTIES REFERRED TO ABOVE ; WHEREAS THE COMMISSION HAS MADE THE NECESSARY PROPOSALS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLES 1 , 2 , 3 AND 4 OF DECISION 79/277/EEC , " 31 DECEMBER 1980 " IS HEREBY REPLACED BY " 31 DECEMBER 1981 " . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 236 , 28 . 8 . 1978 , PP . 19 , 29 AND 37 . ( 4 ) OJ NO L 7 , 11 . 1 . 1979 , P . 31 . ( 5 ) OJ NO L 53 , 3 . 3 . 1979 , P . 33 . ( 6 ) OJ NO L 65 , 15 . 3 . 1979 , P . 32 . ( 7 ) OJ NO L 186 , 24 . 7 . 1979 , P . 42 . ( 8 ) OJ NO L 93 , 10 . 4 . 1980 , P . 24 .